PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,188
Filing Date: 14 Nov 2018
Appellant(s): PicoBrew, Inc.



__________________
Russell S. Krajec
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-15, 17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau et al. (US 2012/0132836, hereafter “Cadeau”) in view of Golan et al. (US 7,299,824, hereafter “Golan”).
Regarding claim 1, Cadeau discloses a valve system (Figs. 10-14) comprising: a magnetic plunger (10); a lower plate (see Exhibit A) comprising a first portion of a fluid path (see the flow path between 1 and 2 as shown best throughout Figs. 1-9) and a receiver (the valve seat formed around each 26 as shown best in Fig. 14) for said magnetic plunger, said receiver being designed such that when said magnetic plunger rests in said receiver, fluid is prevented from flowing (Figs. 1-14; para. [0057]); an upper plate (see Exhibit A) comprising a second portion of said fluid path (Figs. 1-9; see how the fluid flow path from 1 to 2 is formed between the boundaries and enclosed the upper and lower plates); an actuating magnet (8) mounted above said upper plate and movable between an actuated position and a non-actuated position (Fig. 10; para. [0043]), said actuated position being where said actuating magnet is positioned to attract said magnetic plunger away from said lower plate (as best shown in the schematics of Figs. 1-9; para. [0042] - [0048]), but fails to disclose the magnetic plunger has a spherical shape, a compliant gasket mounted between said upper plate and said lower plate such that said upper plate and said lower plate form said fluid path when attached together.







Exhibit A

    PNG
    media_image2.png
    552
    1376
    media_image2.png
    Greyscale

Golan teaches a valve system (Fig. 26) comprising a plunger (150) that has a spherical shape (as shown in Fig. 26), and a compliant gasket (154). (Col. 9, line 51 through Col. 10, line 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the magnetic plunger of Cadeau to be a spherical shape and include a compliant gasket that said plunger would seat against in the closed position as taught by Golan in order to provide a valve structure that is simple, miniature in size, sturdy, and a highly reliable as well as having a durable construction and may be quickly disassembled, cleaned and/or repaired, and easily put back together again as well as a valve that prevents any leakage and stops any flow in the off position. (Col. 1, line 61 through Col. 2, line 15)
Cadeau after being modified by Golan necessarily disclose the compliant gasket (as taught by Golan) mounted between said upper plate (27 - Cadeau) and said lower plate (20 - Cadeau) such that said upper plate and said lower plate form said fluid path when attached together. (when 10 of Cadeau is modified to be spherical along with the gasket as taught by Golan, this limitation is necessarily disclosed)
Regarding claim 3, Cadeau in view of Golan further disclose the valve system of claim 1, said actuating magnet being a permanent magnet. (Abstract)
Regarding claim 4, Cadeau in view of Golan further disclose the valve system of claim 1 comprising a plurality of said magnetic plungers in a plurality of receivers. (Figs. 1-14; see how a plurality of magnetic plungers are provided)
Regarding claim 5, Cadeau in view of Golan further disclose the valve system of claim 4 comprising a first input (1), said fluid path connecting said first input to said plurality of receivers.
Regarding claim 6, Cadeau in view of Golan further disclose the valve system of claim 1, said lower plate and said upper plate being mechanically attached to each other. (as shown between Figs. 7-9 the plates are necessarily mechanically attached to each other)
Regarding claim 7, the claimed phrase “said lower plate and said upper plate being ultrasonically welded to each other” is being treated as a product-by-process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  
Regarding claim 8, Cadeau in view of Golan further disclose the valve system of claim 6, but fails to disclose said lower plate and said upper plate are removably attached to each other. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the upper and lower plates of Cadeau to be separable from each other since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be to provide a system in which it would be easy to replace one of the plates if it were damaged without having to replace the entire housing. 

Regarding claim 11, Cadeau in view of Golan further disclose the valve system of claim 12, said actuating magnet having said predefined movement path. (Fig. 10)
Regarding claim 12, Cadeau in view of Golan further disclose the valve system of claim 1, a predefined movement path being defined by a guide track. (Fig. 10; see the track wherein 22 can rotate within)
Regarding claim 13, Cadeau in view of Golan further disclose the valve system of claim 1, said actuating magnet being movable by manual activation by a human. (the apparatus is capable of being actuated by a human)
Regarding claim 14, Cadeau in view of Golan further disclose the valve system of claim 1, said actuating magnet being movable by a controller. (the apparatus is capable of being actuated by a controller; note that the controller is not positively recited)
Regarding claim 15, Cadeau in view of Golan further disclose the valve system of claim 14, said controller configured to control said actuating magnet by a motor mechanically coupled to said actuating magnet. (the apparatus is capable of being actuated by a controller; note that the controller is not positively recited)
Regarding claim 17, Cadeau in view of Golan further disclose the valve system of claim 1, said magnetic plunger further comprising a positioning mechanism (11). 
Regarding claim 20, Cadeau in view of Golan further disclose the valve system of claim 1, said compliant gasket comprising a sealing portion (the portion of the gasket which is closest to the fluid ports as taught by Golan) and a membrane portion (the portion of the gasket away from the fluid ports as taught by Golan). (see Exhibit B for an illustration)
Regarding claim 21, Cadeau in view of Golan further disclose the valve system of claim 20, said membrane portion having a fluid side (the side facing the plunger) and a non-fluid side (the side facing the groove that the o-ring sits within as taught by Golan). (see Exhibit B for an illustration)












Exhibit B

    PNG
    media_image3.png
    926
    1152
    media_image3.png
    Greyscale

Regarding claim 22, Cadeau in view of Golan further disclose the valve system of claim 21 further comprising a mechanical nudge system (11).
Regarding claim 23, Cadeau in view of Golan further disclose the valve system of claim 22, said mechanical nudge system comprising an actuator configured to push said magnetic plunger through said membrane portion of said compliant gasket. (11 is seen to perform this function)
Regarding claim 24, Cadeau in view of Golan further disclose the valve system of claim 1, said compliant gasket further comprising an outlet tube (the tubular portion formed by 12 and 13 and 2 as best shown in Fig. 9).
Regarding claim 25, Cadeau in view of Golan further disclose the valve system of claim 24, said compliant gasket having a funnel shape. (as taught by Golan, the o-ring would necessarily make a funnel shape when compressed by the valving member)

Claims 1, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Gilbert (US 2005/0126638).
Regarding claim 1, Cadeau discloses a valve system (Figs. 10-14) comprising: a magnetic plunger (10); a lower plate (see Exhibit A) comprising a first portion of a fluid path (see the flow path between 1 and 2 as shown best throughout Figs. 1-9) and a receiver (the valve seat formed around each 26 as shown best in Fig. 14) for said magnetic plunger, said receiver being designed such that when said magnetic plunger rests in said receiver, fluid is prevented from flowing (Figs. 1-14; para. [0057]); an upper plate (see Exhibit A) comprising a second portion of said fluid path (Figs. 1-9; see how the fluid flow path from 1 to 2 is formed between the boundaries and enclosed the upper and lower plates); an actuating magnet (8) mounted above said upper plate and movable between an actuated position and a non-actuated position (Fig. 10; para. [0043]), said actuated position being where said actuating magnet is positioned to attract said magnetic plunger away from said lower plate (as best shown in the schematics of Figs. 1-9; para. [0042] - [0048]), but fails to disclose the magnetic plunger has a spherical shape, a compliant gasket mounted between said upper plate and said lower plate such that said upper plate and said lower plate form said fluid path when attached together.
Gilbert teaches a valve system (100) comprising a plunger (112) that has a spherical shape (as shown in Fig. 2), and a compliant gasket (comprised at least of 114, 116, 118, 120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the magnetic plunger of Cadeau to be a spherical shape and include a compliant gasket that said plunger would seat against in the closed position as taught by Gilbert in order to provide a valving configuration such that as the ball compresses, the primary sealing element wipes contamination from the closure member to provide a clean sealing surface for engagement with the secondary sealing element as well as having the secondary sealing element also providing sealing redundancy, which is especially beneficial in gas sealing applications. (Abstract)
Regarding claim 24, Cadeau in view of Gilbert further disclose the valve system of claim 1, said compliant gasket further comprising an outlet tube (the portion of 118 directly below 116 as taught by Gilbert).
Regarding claim 25, Cadeau in view of Gilbert further disclose the valve system of claim 24, said compliant gasket having a funnel shape (as shown in Figs. 2-4, see how the shape of the gasket makes a funnel shape).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Golan as applied to claim 6 above, and further in view of Francavilla (US 2017/0051842).
Regarding claims 8 and 9, Cadeau in view of Golan further disclose all of the limitations of claim 6, as applied above, but fail to disclose said lower plate and said upper plate being removably attached to each other being held together by snap fit.
Francavilla teaches a valve system wherein a lower plate (410) and an upper plate (420) being removably attached to each other being held together by snap fit. (para. [0025])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the upper plate and lower plate of Cadeau to be a snap fit since the equivalence of a snap fit and any other mechanical connection between two parts is recognized for their use in the valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be provide a means of connection which is easy to assemble and secure. (para. [0025])

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Golan as applied to claim 6 above, and further in view of Pitchford et al. (US 2014/0110613, hereafter “Pitchford”).
Regarding claims 8 and 10, Cadeau in view of Golan disclose all of the limitations of claim 6, as applied above, but fail to disclose said lower plate and said upper plate being removably attached to each other being held together by fasteners.
Pitchford teaches a valve system wherein a lower plate (18) and an upper plate (22) being removably attached to each other being held together by fasteners. (para. [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the upper plate and lower plate of Cadeau to be held together by fasteners since the equivalence of fasteners and any other mechanical connection between two parts is recognized for their use in the valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be provide a secure means of connection that is easy to assemble. (para. [0041])

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (WO 2013041418 A1, hereafter “Koch”) in view of Stewart.
Regarding claim 1, Koch discloses a valve system (Figs. 1-2) comprising: a magnetic plunger (5) having a spherical shape (Figs. 1-2); a lower portion (the lower portion of 2) comprising a first portion of a fluid path (Fig. 2) and a receiver (one of the receivers as shown in Figs. 1-2) for said magnetic plunger, said receiver being designed such that when said magnetic plunger rests in said receiver, fluid is prevented from flowing; an upper portion (the upper portion of 2) comprising a second portion of said fluid path; an actuating magnet (27) mounted above said upper portion and movable between an actuated position and a non-actuated position, said actuated position being where said actuating magnet is positioned to attract said magnetic plunger away from said lower portion (page 4, second full paragraph), but fail to disclose a compliant gasket mounted between an upper plate and an lower plate such that said upper plate and said lower plate form said fluid path when attached together.
Stewart teaches a valve system (Fig. 2) comprising an upper plate (15), a lower plate (16), and a compliant gasket (28) mounted between said upper plate and said lower plate such that said upper plate and said lower plate form said fluid path when attached together (Fig. 2; Col. 2, lines 7-37), said compliant gasket comprising a seal element (28 is a seal element), said seal element being designed such that when a plunger (43) rests in said seal element, fluid is prevented from flowing. (Fig. 2, see how when 43 rests with 28, fluid is prevented from flowing past).  Note that the term “rests in” is being interpreted to mean within and not necessitate that the spherical element contact the gasket itself.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the housing of Koch to include an upper plate and a lower plate with a gasket in between as taught by Stewart in order to provide a system which can be easily assembled, disassembled, and repaired as well as help ensure no fluid can pass between the upper and lower plates. (Col. 2, lines 7-22)
Regarding claim 2, Koch in view of Stewart further disclose the valve system of claim 1, said actuating magnet being an electromagnet. (Pages 6-7 - Koch)

(2) Response to Argument
	Appellant argues that the Examiner erred because the principle of operation of the claims is different from the cited references.  Appellant states that the valve of Cadeau uses a spring to close the valve and does not close on fluid pressure.  The Examiner acknowledges that the valve of Cadeau uses a spring to ensure the valve remains in the closed position.  However, Appellant’s elected embodiment (please see the interview summary dated 9/21/20) which is shown in Figs. 4 and 5 of the drawings utilizes a spring 506 in order to help maintain the valve in the closed position.  See para. [0029] - [0032] which discussed the use of a spring in the elected embodiment.  Appellant also argues that there is no evidence that the valving element of Cadeau can be substituted with a sphere as taught by Golan and no reference shows a spherical element which utilizes a magnet.  The Examiner would like to make it clear that the valve system of Cadeau is modified to merely change the shape of the plunger to be spherical and include a compliant gasket as taught by Golan.  
MPEP 2141.03 states that:
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)
It is within the level of ordinary skill in the art for a PHOSITA to be able to apply the teachings of Golan to provide a fully functional valve system that utilizes a spherical valve element.  It is also within the level of ordinary skill in the art to be able to design the spring and magnet to have properties that allow the plunger to be able to properly seal the valve opening and open/close the valve.
	Appellant also argues that substituting the sphere of Golan with Cadeau’s shut off body has no reasonable expectation of success.  Appellant states that the geometry would render the valve system inoperable because of the drastic changes in magnetic force and cites a table showing magnetic attractive force of magnets to an iron plate.  This table should not be considered in the argument because it is not accurate with respect to the rejection applied above.  The table references a diameter disk which is 10mm and a sphere which is only 3mm.  In the modification, the sphere would be very close to if not the same size diameter as the disk shaped plunger.  The sphere would NOT be less than one third of the size of the disk shape element as the table and Apellant’s arguments suggest.
	Appellant also argues that Golan’s spherical plunger cannot be interchanged with Cadeau’s shut off body.  Appellant states that none of the references teach fluid pressure along which is capable of sealing the valve.  As stated above, the embodiment in Figs. 4 and 5 do in fact use a spring to assist in sealing the valve.  Also, it is within the level of ordinary skill in the art for a PHOSITA to be able use the teachings of Golan to modify the shape of valve of Cadeau to be spherical and modify the magnetic forces required to accurately and effectively open/close the valve.
	Appellant also argues that the principle operation of Cadeau would have to be changed to incorporate Golan.  The Examiner respectfully disagrees.  The principle of operation is not changing at all.  Both Cadeau and Golan utilize a valve which is maintained in the closed position by a spring.  As stated above, modifying the spring to have proper spring tension and the magnet to have the proper amount of magnetic force is well within the level of ordinary skill in the art.  There is nothing to suggest that the valve system is incapable of operating if the shape of the plunger is changed and any evidence that the Appellant has provided is misleading.  The magnetic forces would NOT have to be changed be 100 times less because the Appellant is not referencing similar sizes of spherical and disk shaped valve elements.  
	Appellant also argues that Cadeau effectively teaches away from substitution of Golan’s sphere for Cadeau’s disk shaped shut off body.  Appellant states that the valve does not need a spring.  However, as stated above, para. [0029] - [0032] clearly discuss the use of a spring with the elected embodiment.  Regardless, there is no limitation in the current claims that would prevent prior art which does use a spring to assist in sealing the plunger to be applied.
	Appellant also argues that there is no reason to combine the references and the Examiner offers no explanation as to why the combination might work.  On Page 5 of the Non-Final Rejection mailed on 11/16/2021, the Examiner clearly indicated that the motivation for modifying the shape of the plunger of Cadeau to be spherical is:
to provide a valve structure that is simple, miniature in size, sturdy, and a highly reliable as well as having a durable construction and may be quickly disassembled, cleaned and/or repaired, and easily put back together again as well as a valve that prevents any leakage and stops any flow in the off position. (Col. 1, line 61 through Col. 2, line 15)
As stated above, neither the Appellant’s elected embodiment or either of the references utilize fluid forces alone for sealing.  Also, the Appellant’s statement directed to the larger magnetic forces required for flat plates is misleading because the size comparisons are not accurate to the current rejection.
	





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL J GRAY/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Conferees:
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753
                                                                                                                                                                                                        /ERIN DEERY/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.